    Case: 1:21-cv-00564-CAB Doc #: 19-1 Filed: 05/19/21 1 of 1. PageID #: 179




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        ) CASE NO. 1:21-CV-0564
                                                 )
                      Plaintiff,                 )
                                                 ) JUDGE CHRISTOPHER A. BOYKO
               v.                                )
                                                 )
REAL PROPERTY LOCATED AT 100                     )
MOUNTAIN VIEW DRIVE, MORELAND                    )
HILLS, OHIO, etc. et al.,                        )
                                                 )
                      Defendants.                )

                                      ORDER FOR STAY

       The Court finds that good cause appears for the stay of the instant civil forfeiture

proceeding. Therefore, this case is stayed until further Order of Court.

       SO ORDERED this _____ day of _____________, 2021.




                                                     _________________________________
                                                     Christopher A. Boyko
                                                     Senior United States District Judge
                                                     Northern District of Ohio
